Per Curiam.

If the respondent is entitled to dower, the proceedings upon this petition will not prevent her having it set off. At present, she holds no part of the land, and cannot have any share left for her, or assigned to her in this suit.
This, would have appeared very obviously, if, instead of agreeing to a statement of facts, the respondent had undertaken to plead to this petition. She could not have pleaded that she was sole seized of the whole, or of any part of the premises. Neither could she have denied that the petitioners held the shares respectively claimed by them.
The children of the deceased are seized of the land, and are entitled to hold the whole, until her dower shall be legally assigned. It is then apparent that she hats no interest in the question, nor any right *245to "nterfere in this suit, or to object to the partition which is prayed for. (1)
Potter, for the petitioners.
Kinsman for the respondent.

 Vide Sheafe vs. O'Neil, 9 Mass. Rep. 13.